DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
	Applicant’s remarks and amendments filed 05/12/2021 are acknowledged and have been considered. 
	Regarding the rejection of claims 1-4 and 8-10 under 35 U.S.C. 101, Applicant’s remarks and amendments filed 05/12/2021 are acknowledged and have been considered. However, the amendments to claim 1 do not appear to overcome the 35 U.S.C. 101 rejection. Accordingly, the rejection of the claims under 35 U.S.C. 101 is maintained, and a response to the remarks is provided in the Response to Arguments section of the present Office Action below.   

Status of Claims
	Claims 1-20 were pending in the application. Of these claims, claims 11-20 have been canceled as being drawn to nonelected Groups of Invention; claims 5-7 were withdrawn as being drawn to nonelected Species. 
	As of the amendments filed on 05/12/2021, claim 1 is amended. No claims have been added. 
	Claims 1-4 and 8-10 are under examination. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-4 and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is drawn to a method of determining a correspondence between frames of a set of medical image data, which does fall under the statutory categories of invention. However, the claim recites "receiving first data representing a first image frame acquired without contrast medium;" "receiving second data representing a second image frame acquired with contrast medium;" and "determining a position of a feature of a medical device in the second image frame at least partly on the basis of a position of the feature determined from the first image frame." The limitations recited in claim 1 above set forth the abstract idea, as these steps are not required to be performed by a computer processor, per se, and thus also read on mental activity since they are relying on a user analysis and a decision made based on viewing medical images with and without contrast.
This judicial exception is not integrated into a practical application because these claims limitations are similar to concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work. For example, one could reasonably receive data representing both an image frame acquired without contrast and an image frame acquired with contrast, and subsequently determine a position of a feature of a medical device in each of those image frames. The data representing the image frames could reasonably be received in a paper format, and the determination of a position of a feature of a medical device could reasonably be performed by a user viewing the image frames and pointing out a position of a feature of a medical device. Thus, these limitations fall within the realm of mental activity and abstract ideas. Because these concepts are recited in the claim, the claim is directed to a judicial exception.

Claims 2-4 and 8-10 depend directly or indirectly from claim 1, and therefore these dependent claims rely upon the same abstract idea as the independent claim, as set forth above. Additionally, the dependent claims do nothing more than further limit the specificity of the abstract idea, and do no remedy the patentability issues described above. For example, specifically regarding the dependent claim 3, the limitation recited "wherein the position of the feature in the second image frame is determined at least partly on the basis of a position of one or more anatomical features determined in both the first image frame and the second image frame" relies on the same abstract idea, and does not add significantly more to that idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Klaiman et al. (WO 2015/173821 A1, hereinafter "Klaiman") in view of Zhang et al. (US 2008/0275335 A1, hereinafter "Zhang").
Regarding claim 1, Klaiman discloses: 

the set of medical image data comprising at least one frame (“image frame” Klaiman: Pg. 26, line 11) acquired without contrast medium ("set of extraluminal images is acquired … in an absence of contrast agent within the lumen" Klaiman: Pg. 51, lines 22-24)
and at least one frame (“image frame” Klaiman: Pg. 26, line 11) acquired with contrast medium ("set of extraluminal images is acquired in a presence of contrast agent within the lumen" Klaiman: Pg. 51, lines 22-23),
the method ("a method for use with an image that contains an object" Klaiman: Pg. 5, line 25) comprising:
receiving, by a processor (“computer processor” Klaiman: Pg. 2, line 3), first data representing a first image frame acquired without contrast medium ("image is acquired in the absence of contrast agent within the lumen" Klaiman: Pg. 52, lines 29-30), 
wherein the first image frame is generated by an imager configured to capture a feature of a medical device in the first image frame ("acquired in the absence of contrast agent within the lumen. For such applications, the roadmap pathway may be designated by identifying a set of features within the roadmap image, and designating the roadmap pathway in response to the identified set of features. Typically the set of features correspond to radiopaque features (such as radiopaque markers, and/or a radiopaque tip of a guide catheter) that are disposed inside the lumen" Klaiman: Pg. 52-53; [In this case, the tip of a guide catheter represents a feature of a medical device.]);
receiving, by the processor (“computer processor” Klaiman: Pg. 2, line 3), second data representing a second image frame acquired with contrast medium ("in the image, contrast agent highlights the lumen" Klaiman: Pg. 52, line 2), 
locations of the endoluminal device in respective extraluminal images of the second set of extraluminal images are determined" Klaiman: Pg. 56, lines 25-26; "in response to determining the location of the object within the image, the processor aligns the image with a second image, by aligning the object in each of the images with one another" Klaiman: Pg. 49, lines 12-14).
Klaiman remains silent on the explicit disclosure of: 
determining, by the processor, a position of the feature of the medical device in the second image frame, acquired with the contrast medium, at least partly on the basis of a position of the feature of the medical device determined from the first image frame acquired without contrast medium.
However, in a similar invention in the same field of endeavor, Zhang teaches: 
determining, by the processor (“processor and/or computer capable of performing its attendant functions” Zhang: [0028]), a position of the feature of the medical device in the second image frame, acquired with the contrast medium ("a plurality of reference points of a vessel segment corresponding to the plurality of positions of the coronary guidewire in a plurality of contrast enhanced fluoroscopic images are determined" Zhang: [0054]), at least partly on the basis of a position of the feature of the medical device determined ("One or more prior guidewire shapes 904 may be detected and tracked from a previous frame (e.g., image)" Zhang: [0057]) from the first image frame acquired without contrast medium ("a plurality of positions of a coronary guidewire in a plurality of non-contrast enhanced fluoroscopic images are determined" Zhang: [0054]).
	In Zhang’s invention, the position of a feature of a medical device (coronary guidewire) in the second image frame (contrast enhanced fluoroscopic images) is determined at least partly on the basis of a position of the feature determined in the first image frame (previous frame, or non-contrast enhanced fluoroscopic images). 


	Regarding claim 2, Klaiman discloses: 
wherein the position of the feature in the second image frame (“image frame” Klaiman: Pg. 26, line 11; "in order to determine whether a given pixel corresponds to a portion of an object, a rotationally invariant region is sampled around the pixel, and machine learning classifying is applied to the rotationally invariant region, as described hereinbelow. For example, one or more of the following machine learning techniques may be used: Support Vector Machine (SVM), Deep Believe Networks, Neural Networks" Klaiman: Pg. 45, lines 2-7) and the position of the feature in the first image frame (“image frame” Klaiman: Pg. 26, line 11; "detection and/or classification of the device (steps 63 and 64 of Fig. 3B) are performed automatically by the processor using one or more algorithms described herein. For example, the processor may use automatic image processing techniques to determine the presence of and/or the classification of the device. For some applications, the processor uses a machine-learning algorithm in order to automatically classify the device. For such applications, the processor compares an appearance of and/or characteristics of the detected device to machine-learned appearances and characteristics. For example, one or more of the following machine learning techniques may be used: Support Vector Machine (SVM), Deep Believe Networks, Neural Networks" Klaiman: Pg. 33, lines 11-20) are each determined using a respective neural network ([Thus, Klaiman discloses two different 

Regarding claim 3, the combination of Klaiman and Zhang discloses: 
The method according to claim 1, as described above. 
Klaiman remains silent on the explicit disclosure of: 
wherein the position of the feature in the second image frame is determined at least partly on the basis of a position of one or more anatomical features determined in both the first image frame and the second image frame.
However, in a similar invention in the same field of endeavor, Zhang teaches: 
wherein the position of the feature in the second image frame is determined (“location of guidewire 402 (e.g., an image of localized guidewire 402) may be obtained” Zhang: [0031]) at least partly on the basis of a position of one or more anatomical features determined in both the first image frame ("non-contrast-enhanced image (e.g., image 600) is modified based on the locations of the vessel boundaries 302a-d imported in step 714" Zhang: [0047]) and the second image frame ("Contrast enhanced image 200 shows the vessel 202 of primary interest as well as adjacent coronaries (e.g., coronary vessels, etc.)" Zhang: [0029]).
	In Zhang’s invention, Fig. 6 depicts a non-contrast-enhanced image containing a vessel. The non-contrast-enhanced image is then modified based on the locations of the vessel boundaries 302a-d, which come from the contrast enhanced image ("image delineating the boundaries 302a, 302b, 302c, 302d ... of vessels in a contrasted image (e.g., contrast enhanced image 200)" Zhang: [0030]). Thus, Zhang teaches that the position of the feature (guidewire) is determined at least partly on the basis of the positions of anatomical features (vessels) in both contrast-enhanced and non-contrast-enhanced image frames. 


Regarding claims 8-10, Klaiman discloses: 
wherein the first image frame is a frame corresponding to an earliest period in the set of image data ("the first extraluminal image (or the first set of extraluminal images) is acquired in the absence of contrast agent within the lumen" Klaiman: Pg. 52, lines 29-30);
wherein the set of medical image data represents a medical image of a patient ("relate to medical imaging and analysis of such images when such images are acquired in the presence of a tool in the subject's body" Klaiman: Pg. 1, lines 8-10);
wherein determining the position of the feature of the medical device ("set of features correspond to radiopaque features (such as radiopaque markers, and/or a radiopaque tip of a guide catheter) that are disposed inside the lumen" Klaiman: Pg. 53, lines 1-3) comprises determining the position of:
a tip of a catheter ("object disposed within the blood vessel may be a guide catheter 22, ... and/or a stent" Klaiman: Pg. 45, lines 19-22);
a marker attached to an angioplasty balloon ("extraluminal image of an angioplasty balloon" Klaiman: Pg. 23, lines 23-24); or
a marker attached to a coronary stent ("object disposed within the blood vessel may be a guide catheter 22, ... and/or a stent" Klaiman: Pg. 45, lines 19-22).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Klaiman in view of Zhang, further in view of Xiang et al. (Notice of References Cited Non-Patent Documents Item U, hereinafter "Xiang") and Reiner (US 2017/0068792 A1, hereinafter Reiner).

Regarding claim 4, the combination of Klaiman and Zhang discloses: 
The method according to claim 1, as described above. 
The combination of Klaiman and Zhang remains silent on: 
concatenating the first data and the second data to generate a two-channel image dataset;
inputting the two-channel image dataset to the neural network; and
outputting, from the neural network, a first probability distribution map relating to a position of the feature in the first image frame
and a second probability distribution map relating to a position of the feature in the second image frame.
However, in a similar invention in the same field of endeavor, Xiang teaches: 
concatenating the first data and the second data to generate a two-channel image dataset ("we treat multimodality images as different feature maps, and input them to CNN after concatenation" Xiang: Pg. 408);
inputting the two-channel image dataset to the neural network ("input them to CNN after concatenation" Xiang: Pg. 408). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method of object identification disclosed by Klaiman, by including the convolutional neural networks for image estimation as taught by Xiang. One of ordinary skill in the art would have been motivated to make this modification because "multi-modality data has been proven to provide complementary and effective information for increasing the quality of 

	Further, Xiang remains silent on: 
outputting, from the neural network, a first probability distribution map relating to a position of the feature in the first image frame
and a second probability distribution map relating to a position of the feature in the second image frame.
However, in a similar invention in the same field of endeavor, Reiner teaches: 
outputting, from the neural network, a first probability distribution map relating to a position of the feature in the first image frame ("device can in effect create a "3-D sensor distribution map" which is extremely valuable in data analysis, relating to the specific location of the device and its associated positional/functional data" Reiner: [0172])
and a second probability distribution map relating to a position of the feature in the second image frame ("corresponding 3-D sensor distribution maps generated by the program 110, would show the location of the involved sensors" Reiner: [0172]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method of object identification disclosed by Klaiman, by including the distribution maps relating to the specific location of a device as taught by Reiner. One of ordinary skill in the art would have been motivated to make this modification because "one could begin to improve visualization of device malfunction on CT and use the sensor maps to . 

Response to Arguments
Regarding the rejection of claims 1-4 and 8-10 under 35 U.S.C. 101, Applicant disagrees with the rejection and has amended independent claim 1 to make the subject matter more apparent for analysis. 
First, Applicant submits that the “imager” recited by independent claim 1 is integrated to a practical application, and that the method of claim 1 cannot be performed without the “imager” because the “imager” is essential to generate the first and second image frames and capture the feature of the medical device in the first and second image frames. Applicant submits that therefore, the presence of the “imager” recited by independent claim 1 places a meaningful limit on the scope of the claim and thus the subject matter of claim 1 is not performed by a mental process. In addition, Applicant submits that the “imager” does not merely function like a generic computer, and instead generates the first image frame, which is then used to obtain a more precise position of the feature of the medical device in the second frame generated by the “imager.” There, Applicant submits that the interaction between the two image frames generated by the “imager” yields a result that overrides the traditional functions, and thus, Applicant submits that the “imager” recited by independent claim 1 is integrated to a practical application. 
Second, Applicant submits that the limitations of claim 1 reflect how to utilize physical and real properties to influence the operations of physical and real devices, and therefore the subject matter of claim 1 may provide a specific improvement over the existing medical imaging apparatus. Applicant submits that the method of the claim may enable a more precise position of the feature in the image frames acquired with contrast medium and significantly reduce the computation time for determining the position of the feature in the image frames, and thus, the claims recite limitations significantly more than the abstract idea. 


In response, Examiner respectfully submits that the presence of the “imager” recited by independent claim 1 does not in fact place a meaningful limit on the scope of the claim, as the “imager” as argued by Applicant may not necessarily be a device. Examiner respectfully submits that the claim only requires “receiving,” by a processor, a first image frame, wherein the first image frame is generated by an “imager.” Under the broadest reasonable interpretation of this limitation, the claim only requires a processor (a generic computer element) to receive an image frame that has been generated by an “imager” at a certain point in time. As currently claimed, the “imager” could technically be a user with 
Examiner further respectfully submits that the “imager” as claimed could simply be part of a generic computer, which would be very capable of generating a first image frame and subsequently a second image frame of a more precise position of a feature. Further, the interaction between the two image frames generated by the “imager” does not yield a result that overrides the traditional functions of a generic computer, as a user could easily utilize the camera of a generic computer to capture a first frame and subsequently obtain a second frame showing a more precise position of a feature. Furthermore, Examiner respectfully submits that when interpreted under the broadest reasonable interpretation, the images may be previously acquired images.
 Furthermore, while certain interpretations may reflect how to utilize physical and real properties to influence the operations of physical and real devices, conversely, other interpretations of the limitations merely reflect a drawing performed by a person being used to influence an additional drawing performed by the person, despite the inclusion of the “processor” in the limitation. Therefore, under this interpretation, the method of the claim would not provide an improvement over the existing technology. Thus, as currently claimed, the claims remain drawn to the abstract idea. 



Applicant traverses the rejections of claims 1-3 and 8-10 under 35 U.S.C. 103 in view of the claims amendments and remarks below. 


In response, Examiner respectfully submits that Applicant's arguments filed 05/12/2021 have been fully considered but they are not persuasive. Each of Applicant’s arguments will be addressed individually below. 


	Applicant submits that Zhang fails to make up the deficiencies in Klaiman. Applicant submits that Zhang merely discloses that at Stage 2, a plurality of reference points of a vessel segment corresponding to the plurality of positions of the coronary guidewire in a plurality of contrast enhanced fluoroscopic images are determined, and further submits that Zhang is silent on how the plurality of positions of the coronary guidewire in a plurality of contrast enhanced fluoroscopic images are determined. 
Applicant submits that Zhang merely discloses that "one or more prior shapes 904 may be detected and tracked from a previous frame (e.g. image)," and further submits that Zhang is silent on whether the previous frame and the current frame are acquired with a contrast medium or not. 
Applicant submits that thus, Zhang does not teach or suggest at least the limitation of claim 1 discussed above. 

	In response, Examiner respectfully submits that Klaiman was not relied upon by Examiner for the rejection of this particular limitation.  
	Examiner respectfully submits that Zhang does in fact make up the deficiencies of Klaiman with respect to this limitation. Examiner further respectfully submits that Zhang does not merely disclose that a plurality of positions of the coronary guidewire in a plurality of contrast enhanced fluoroscopic images are determined at Stage 2, as Zhang also discloses that Stage 1 “detects the appearance and motion of a guidewire through fluoroscopic images acquired at different cardiac phases when no contrast agent is currently administrated to a patient. That is, a plurality of positions of a coronary guidewire in a plurality of non-contrast enhanced fluoroscopic images are determined” (Zhang: [0054]). Examiner further submits that Zhang is not silent on how the positions of the coronary guidewire in a plurality of contrast enhanced fluoroscopic images are determined, as Zhang discloses that Stage 2 “detects and segments a coronary vessel of interest during the administration of a contrast agent. The coronary vessel of interest is selected by using the shape of the guidewire from Stage 1” (Zhang: [0054]). Thus, this disclosure from Zhang reads on the limitation of determining … a position of the feature of the medical device in the second image frame, acquired with the contrast medium, at least partly on the basis of a position of the feature of the medical device determined from the first image frame acquired without contrast medium. 
	Examiner respectfully submits that Zhang does not merely disclose that “one or more prior shapes may be detected and tracked from a previous frame (e.g. image),” and further does not remain silent on whether the previous frame and the current frame are acquired with a contrast medium or not. Starting with the top of Paragraph [0054], Zhang discloses that the “method of mapping vessels according to an embodiment of the invention is described hereafter with particular attention to method 700 above as well as FIGS. 9-16 below” (Zhang: [0054]). Zhang proceeds to disclose that Stage 1 “detects the appearance and motion of a guidewire through fluoroscopic images acquired at different cardiac phases when no contrast agent is currently administrated to a patient. That is, a plurality of positions of a coronary guidewire in a plurality of non-contrast enhanced fluoroscopic images are determined” (Zhang: [0054]), and that Stage 2 “detects and segments a coronary vessel of interest during the administration of a contrast agent” (Zhang: [0054]). Thus, Zhang makes it clear that that the non-contrast enhanced images of Stage 1 are taken chronologically before the contrast enhanced images of Stage 2. Furthermore, Zhang’s disclosure that “one or more prior shapes may be detected and tracked from a previous frame (e.g. image),” allows one to conclude that the previous frame corresponds to the non-contrast enhanced images of Stage 1 while the current frame corresponds to the contrast enhanced images of Stage 2. 
	Therefore, for the reasons provided directly above as well as those in the 35 U.S.C. Rejection section of the present Office Action, Examiner respectfully submits that Zhang does in fact teach this limitation of claim 1. 



In response, Examiner respectfully submits that independent claim 1 remains rejected under 35 U.S.C. 103 over Klaiman in view of Zhang, and accordingly, dependent claims 2-3 and 8-10 also remain rejected. The rejections of these dependent claims are provided in full detail in the 35 U.S.C. 103 rejection section of the present Office Action. 

Applicant submits that claim 2 is allowable in view of the combination of Klaiman and Zhang for another reason, that the combination of references does not teach the limitation of dependent claim 2. 
Applicant submits that Klaiman merely discloses that at step 64, a neural network may be used to classify a device by comparing an appearance of the detected device to machine-learned appearances. However, Applicant submits that Klaiman is silent on whether the neural network may be also used to determine a position of the device in an image frame as recited by dependent claim 2. Thus, Applicant submits that Klaiman does not teach or suggest the position of the feature in the first mage frame is determined by a respective neural network as recited by dependent claim 2
In addition, Applicant submits that although Klaiman discloses at p. 45, lines. 2-7 that a neural network may be applied to a rotationally invariant region, Klaiman is silent on whether two neural networks are respectively applied to the region and used to classify the device. 
Applicant submits that Zhang fails to cure these deficiencies and has not been cited in the Office Action as doing so. 
Applicant submits that Klaiman and Zhang, either alone or in combination, do not teach or suggest the limitation of claim 2. 

In response, Examiner respectfully submits that the combination of Klaiman and Zhang does in fact teach the limitation of dependent claim 2. 
Examiner respectfully submits that Klaiman does not merely disclose that a neural network may be used to classify a device by comparing an appearance of the detected device to machine-learned appearances, as Klaiman also discloses that "machine-learning techniques are used by processor 28 to determine whether pixel 111 corresponds to a portion of the guidewire" (Klaiman: Pg. 44, lines 25-26). Through this disclosure, it becomes clear that Klaiman does not merely discloses classifying of a device, 
In response to the argument that Klaiman is silent on whether two neural networks are respectively applied to the region and used to classify the device, Examiner respectfully submits that in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., two neural networks respectively applied to the region and used to classify the device) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner respectfully submits that Zhang is not presently relied upon for the rejection of the limitation of claim 2 presently being discussed. 
Examiner respectfully submits that the combination of Klaiman and Zhang do in fact teach the limitation of claim 2. 

With respect to claim 4, Applicant submits that both Xiang and Reiner fail to cure the deficiencies described by Applicant above, and that the combination of Klaiman, Zhang, Xiang, and Reiner fails to render dependent claim 4 obvious for at least the same reasons set forth with respect to independent claim 1. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Auvray et al. (US 2018/0211389 A1, priority to PCT/EP2016/066740 filed 07/14/2016, hereinafter “Auvray”) teaches an imaging method and system that is “configured to determine a transform relating at least one location in the at least one first image to a corresponding at least one location in the at least one second image, and to apply the transform to the location of the feature in the spatial representation of the region of interest of the vascular structure of the at least one first image to provide a determined location in the spatial representation of the region of interest of the vascular structure of the at least one second image” (Auvray: [0010]). Auvray further teaches that the method can “involve an imaging system acquiring a number of similar images, which at the time contrast agent is injected are acquired as second image(s) and at the time when no (or little) contrast agent is injected are acquired as first image(s) (Auvray: [0056]). To reiterate, “the at least one first image is "non-injected", meaning that contrast agent is or has not been injected at the time of image acquisition” (Auvray: [0081]), while “the at least one second image is injected, meaning that contrast agent is or has been injected at the time of image acquisition” (Auvray: [0081]). Auvray’s invention is helpful to determine “a location of a part of a medical device at a location in the vascular structure” (Auvray: [0021]). More specifically, “the location of the feature is determined by detecting the location of where the balloon was inflated in the at least one first image” (Auvray: [0102]), where the “feature is the guidewire” (Auvray: [0072]). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793